Citation Nr: 1213842	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal was received as to a March 2008 rating decision that denied service connection for goiter, status post hemithyroidectomy, a rating in excess of 20 percent for degenerative joint disease lumbar spine; and which granted a 30 percent rating for post traumatic stress disorder (PTSD) which has subsequently been increased to 50 percent for the entire period on appeal. 

2.  Entitlement to service connection for a prostate disorder, claimed as benign prostatic hypertrophy and increased PSA.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

In a March 2008 rating decision, the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, denied the Veteran's claims for service connection for goiter, status post hemithyroidectomy and for a prostate disorder, claimed as benign prostatic hypertrophy and increased PSA.  The RO additionally denied a rating in excess of 20 percent for degenerative joint disease lumbar spine and assigned a 30 percent rating for PTSD, after granting service connection for the same.  This rating has subsequently been increased to 50 percent for the entire period on appeal. 

The Veteran filed a notice of disagreement, and a November 2008 statement of the case was issued.  

Significantly, as will be discussed in more detail below, the Veteran did not file a timely substantive appeal as to issues relating to service connection for goiter and increased ratings for his lumbar spine and PTSD.  Nevertheless, with respect to his prostate claim, in March 2009, within the one year period following the March 2008 rating decision, the Veteran submitted medical evidence pertaining only to his service connection claim for benign prostatic hypertrophy and increased PSA.  The RO issued a May 2010 supplemental statement of the case only pertaining to this issue.  The Veteran subsequently filed a May 2010 substantive appeal.  Although the Veteran addressed additional claims in his VA Form 9, other than his prostate claim, his appeal was only timely as to his prostate claim, as the appeal period for the other issues had already closed.  38 C.F.R. § 20.302 (b)(2) (2011).

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for goiter, status post hemithyroidectomy, increased rating claims for PTSD and degenerative joint disease of the lumbar spine, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a prostate disorder, claimed as benign prostatic hypertrophy and increased PSA is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified on March 31, 2008 of a March 2008 rating decision that denied service connection for goiter, status post hemithyroidectomy and a rating in excess of 20 percent for degenerative joint disease lumbar spine; and assigned a 30 percent rating for PTSD, after granting service connection for the same.  This rating has subsequently been increased to 50 percent for the entire period on appeal. 

2.  The Veteran filed a notice of disagreement in April 2008 with the March 2008 rating decision and was issued a statement of the case on November 18, 2008.  

3.  The Veteran filed a substantive appeal on May 17, 2010, which was not within 60 days of the November 18, 2008 statement of the case or within one year of the March 2008 rating decision.  


CONCLUSION OF LAW

No timely substantive appeal has been received with regard to the issues of entitlement to service connection for goiter, status post hemithyroidectomy and increased ratings for degenerative joint disease lumbar spine and PTSD.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board need not discuss the VCAA in the context of the timeliness of a substantive appeal for entitlement to service connection for goiter, status post hemithyroidectomy and increased ratings for degenerative joint disease lumbar spine and PTSD.  The issues presented are decided as a matter of law.  The facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

The Board notes it made an attempt in September 2011 to notify the Veteran of the jurisdictional problem, afford him the procedural safeguards of notice, and the opportunity to be heard on the question of timeliness.  The letter was sent to the Veteran's last known address.  There is no indication that the Veteran has attempted to contact the RO or the Board.

II.  Untimely Substantive Appeal Laws and Regulations

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2011).

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2011).  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2011).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2011).

In July 2007, the Veteran requested, in pertinent part, service connection for goiter, status post hemithyroidectomy and a rating in excess of 20 percent for degenerative joint disease lumbar spine.  He requested service connection for PTSD in August 2007.  In a March 2008 rating decision, the RO issued a decision that denied the claims for service connection for goiter, status post hemithyroidectomy and a rating in excess of 20 percent for degenerative joint disease lumbar spine.  The rating decision additionally assigned a 30 percent rating for PTSD, after granting service connection for the same.  This rating has subsequently been increased to 50 percent for the entire period on appeal.  Notice of the decision was mailed to the Veteran on March 31, 2008.  The Veteran submitted a timely notice of disagreement in April 2008.  

On November 18, 2008, the RO issued an SOC that continued to deny his claims.  In a letter attached to the SOC, the RO enclosed a substantive appeal form (VA Form 9) and explained that the Veteran must file a formal appeal within 60 days of the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he appealed.  In other words, the Veteran had until March 31, 2009 to file his substantive appeal.

The RO received the Veteran's VA Form 9 on May 17, 2010.  Unfortunately, this document was received well after the time limit for filing a substantive appeal, which, in this case, was March 31, 2009, which would have been one year since the issuance of the March 2008 rating decision.

Nevertheless, the RO certified the Veteran's appeal to the Board.  However, the Board sent the Veteran a letter in September 2011 explaining that the Board would be addressing a question pertaining to its jurisdictional authority to review the claims.  In particular, the Board would consider whether his substantive appeal was received in a timely manner as to the issues of entitlement to increased ratings for PTSD and degenerative joint disease and service connection for goiter.  It was also noted that he could submit additional evidence and/or argument and that he could request a hearing relevant to jurisdiction.  However, to date, the Board has not received any response from the Veteran or his representative in regards to whether a timely substantive appeal was filed.

Additionally, the Board has considered whether the Veteran or his representative filed a timely request for an extension of the time limit to file a substantive appeal.  However, the Board notes that, prior to the expiration of the period for filing a timely substantive appeal, no document was filed by either the Appellant or his representative that can be construed as a timely request for such an extension.  Rather, a letter received in February 2009, merely requested a copy of the last award letter be sent to him.  Further, treatment records submitted in March 2009 solely pertained to his prostate disorder claim. 

Having reviewed the record in its entirety, the Board finds that the Veteran failed to submit a timely substantive appeal with respect to the March 2008 rating decision, pertaining to the issues of increased ratings for PTSD and degenerative joint disease and service connection for goiter.  The receipt of the May 2010 VA Form 9 from the Veteran was more than one year past the deadline for submitting his appeal.  Significantly, the Veteran has provided no explanation or good cause for his failure to respond in a timely manner.  There is also no evidence that the Veteran made any attempt to contact the RO prior to the expiration of the appeal period to request an extension for filing a substantive appeal on these particular issues.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.  However, while the Board recognizes that Percy indicates that substantive appeals may be accepted when untimely, when circumstances warrant, the Board finds no compelling reason in this case to accept this appeal. 

Therefore, the Board must dismiss the claims on the basis that a timely substantive appeal was not received regarding these issues.  Absent a timely filed substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claims, and these matters must be dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



	(CONTINUED ON NEXT PAGE)

ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claims of entitlement to service connection for goiter, status post hemithyroidectomy and ratings in excess of 20 percent for degenerative joint disease lumbar spine and 50 percent for PTSD, stemming from a March 2008 rating decision; and, the appeal is dismissed. 


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Social Security Administration-  A review of the record shows that the Veteran may be in receipt of Social Security Disability benefits (SSDI).  Although a March 2008 Social Security inquiry reflected that the Veteran was not in receipt of benefits, at a September 2009 treatment visit the Veteran indicated that he would be receiving SSDI. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear whether the Veteran is receiving disability benefits associated with his prostate, the Veteran should be contacted to determine whether there are potentially relevant documents.  If the Veteran is in receipt of SSA benefits associated with his prostate, these records must be obtained. 

Outstanding Medical Records-  The Veteran indicated in a November 2010 statement in support of his claim that he was still in treatment for his prostate condition at that time.  The claims file reflects that the Veteran has received VA medical treatment from the West Palm Beach VA Medical Center (VAMC); however, the claims file only includes treatment records from these providers dated up to May 2010.  As such, any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Addendum Medical Opinion-  The Veteran is claiming entitlement to service connection for prostate disorder, claimed as due to exposure to herbicides.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's DD 214 confirms that the Veteran served in Vietnam.  In fact, the RO, in a March 2008 rating decision granting service connection for PTSD, conceded service in Vietnam.  Therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  It is unclear from the current evidence whether or not the Veteran is diagnosed with prostate cancer.  See October 2010 VA treatment record.  If the Veteran does not have a current diagnosis of prostate cancer, it is unclear whether his current prostate disorder is related to his conceded exposure to herbicides.  A supplemental medical opinion addressing these questions is needed. 

Additional Medical Evidence-  The Board additionally notes that there are records in the claims file which were not considered in the Veteran's May 2010 supplemental statement of the case (SSOC).  No waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).

Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Accordingly, this matter is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his prostate disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding VA treatment records from the West Palm Beach VAMC beginning in May 2010.  

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Contact the SSA and obtain a copy of any decision and medical records used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  Following the development set forth in the Remand paragraphs above, return the Veteran's claims file to the examiner(s) who conducted his VA examination in February 2008, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render opinions as to:

a. Does the Veteran have a current diagnosis of prostate cancer?

b. Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed prostate disorder either began during or was otherwise caused by the Veteran's military service to include herbicide exposure.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.
 
4. After completing the requested actions and any additional notification and/or development action deemed warranted, the RO/AMC must readjudicate the claim.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran a supplemental statement of the case (SSOC) (to specifically include consideration of the evidence received since the most recent SSOC) and afford him an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


